Per Curiam: The questions involved in this case are the same as those involved in Levy v. Chicago Nat. Bank, (ante, p. 88.) The decision here is controlled and governed by the decision there, and the same judgment must be entered here as was entered there. Accordingly the judgments of the Appellate and county courts are reversed, and the cause is remanded to the latter court for further proceedings in accordance with the views expressed in the opinion in Levy v. Chicago Nat. Bank, supra. Beversed and remanded.,